PER CURIAM.
Ruben Retamoza-Sanchez was charged with being found in the United States without lawful permission after previously having been arrested and deported, in violation of 8 U.S.C. § 1326(a). He pleaded guilty to that offense, reserving the right to appeal the district court’s1 pretrial ruling excluding defense evidence. Retamoza-Sanchez appeals, arguing that he should have been permitted to present evidence of his wife’s petition to the Immigration and Naturalization Service (INS) for permanent residence status for RetamozaSanchez, and the INS’s notice of approval of that petition, because this is post-deportation documentary evidence of his good faith belief that he had permission to reenter the United States after being deported. We assume this issue was properly *490preserved and reject it on the merits. Retamoza-Sanchez admitted that he entered the United States illegally in July 1995, some two months prior to the INS notice approving his wife’s petition. Moreover, the notice clearly stated, “THIS FORM IS NOT A VISA, NOR MAY IT BE USED IN PLACE OF A VISA.” Thus, the excluded evidence did not support a defense to the charge that Retamoza-Sanchez violated § 1326(a). See United States v. Gonzalez-Chavez, 122 F.3d 15 (8th Cir.1997).
Accordingly, we affirm the judgment of the district court.

. The HONORABLE THOMAS M. SHANA-HAN, United States District Judge for the District of Nebraska.